Citation Nr: 0528713	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  01-07 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for polysubstance 
abuse.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from November 1964 to March 
1973.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claims.


FINDINGS OF FACT

1.  The veteran filed his claim of entitlement to service 
connection for polysubstance abuse after October 31, 1990.

2.  There is no competent evidence of current hepatitis C 
which is the result of a disease or injury incurred in 
service.


CONCLUSIONS OF LAW

1.  Service connection for polysubstance abuse is denied as a 
matter of law.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. § 3.301 (2005).

2.  The veteran is not entitled to service connection for 
hepatitis C.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Polysubstance Abuse

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in 



the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

The veteran filed his service connection claim in December 
1999, asserting that his current polysubstance abuse began in 
service.  Section 8052 of the Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388-91, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Furthermore, Section 8052 also amended 38 U.S.C.A. § 105(a) 
to provide that, with respect to claims filed after October 
31, 1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

38 C.F.R. § 3.301(a) provides in relevant part that direct 
service connection may be granted only when a disability was 
incurred or aggravated in line of duty and, for claims filed 
after October 31, 1990, not as the result of abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.  Drug abuse is defined as 
"the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects."  38 
C.F.R. § 3.1(m) was amended to provide that the term "in the 
line of duty" excludes any injury or disease that was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, that was a result of his or her 
abuse of alcohol or drugs.

Given the above law and regulations, the issue of entitlement 
to service connection for polysubstance abuse on a direct 
basis is solely a question of law.  The provisions discussed 
above clearly preclude the granting of benefits for 
disabilities that result 



from the veteran's abuse of alcohol or drugs.  The Board must 
therefore deny the claim due to the lack of entitlement under 
the law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The veteran is claiming a benefit to which he is not 
entitled as a matter of law, and this fact precludes the need 
for further development.  38 C.F.R. § 3.159(d)(3).  As to 
VA's duty notify, it does not apply to matters on appeal when 
the facts are not in dispute and the law is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-04.  In any 
event, a development letter was sent to the veteran in July 
2001.  

II.  Hepatitis C

The veteran advances several theories as to why his current 
hepatitis C is related to service.  First, he urges that it 
is due to a preventative shot he received in service.  He 
urges in the alternative that it is due to polysubstance 
abuse that began in service.  Finally, he urges that it is 
related to hepatitis A and B that he claims he had in the 
1970s.  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in January and July 2001, as well as in 
the discussions in the April 2000 rating decision, July 2001 
statement of the case, and September and December 2004 




supplemental statements of the case (SSOCs).  He was advised 
of what was required to substantiate his claim and of his and 
VA's responsibilities regarding his claim.  He was also asked 
to submit information and/or evidence, which would include 
that in his possession, in support of his claim.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any defect 
with respect to the timing of the notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letters was subsequently considered by 
the RO in the supplemental statements of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).




Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes records of VA medical treatment, service 
medical records, private treatment records, and Social 
Security records.  The Board finds no indication of any 
additional pertinent, outstanding private medical evidence 
specifically identified by the veteran that has not been 
requested, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claims adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).  In December 
2004, the veteran clarified that he had no additional 
evidence to submit in relation to his appeal.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, there 
are multiple evaluations contained in the extensive treatment 
records documenting hepatitis C since 1993.  Additional 
examination is not warranted in this case.  As will be 
discussed in the body of the decision, inasmuch as the 
veteran has current diagnosis, he has not brought forth any 
competent evidence suggestive of a causal connection between 
the current disability and service.  The RO informed him that 
he would need medical evidence of a relationship between the 
current disability and service, and the veteran has not 
provided such evidence.  See 38 C.F.R. § 3.159(c)(4)(iii).  

Although additional evidence, including a VA examination 
report dated in February 2005, was received subsequent to the 
December 2004 SSOC, remand for consideration by the RO is not 
warranted, as the evidence is not relevant to the claims on 
appeal.  

Inasmuch as the veteran theorizes that service connection is 
warranted because his hepatitis C is due to polysubstance 
abuse, his claim must fail as set forth above.  38 C.F.R. § 
3.301(d) provides that an injury or disease incurred during 
active military, naval, or air service shall not be deemed to 
have been incurred in line of duty if such injury or disease 
was a result of the abuse of alcohol or drugs by the veteran.  
It is uncontroverted that the veteran engaged in drug abuse 
in service, by his own admission.  This is generally 
consistent with records showing he was found guilty of drug 
possession in a general court martial in 1971.  The Board 
notes, however, that he later achieved sobriety and became a 
counselor.  

Inasmuch as the veteran urges that he contracted hepatitis A 
and B in service, and this was the initial manifestation of 
hepatitis C, service medical records fail to show a diagnosis 
of hepatitis A, B or C.  In March 1971, the veteran denied a 
history of liver disease, including infectious hepatitis.  
Separation examination in February 1973 revealed no findings 
of hepatitis.  Also, records do not show that he received 
inoculations or other shots which caused hepatitis C.  Post 
service records do show hepatitis C dating from the 1990s.  
Records from Everett Clinic dated from November 1993 to 
September 1999 and those from Skagit Valley Medical Center 
from March 1979 to December 1992 show elevated liver function 
levels and IV drug use and needle sharing as well as sexual 
contact with known IV drug users from 1988 to 1993.  In March 
1999, the veteran reported to Everett Clinic personnel that 
he had hepatitis C diagnosed a year earlier.  VA treatment 
records show continued treatment for chronic hepatitis C.  

The veteran has presented no medical evidence of the 
connection which he alleges.  VA and private medical evidence 
and service medical records do not support his theory as to a 
link between current hepatitis C and service, nor due to 
inoculations or hepatitis A or B in service.  There is a gap 
of many years between the time of separation from service and 
the diagnosis of hepatitis C.  There is no evidence of blood 
transfusion in service.  The veteran denied receiving any 
blood transfusions in February 1968.  Though the record is 
replete with reference to current hepatitis C, no medical 
professional has suggested that there is a causal link 
between the disease process and service.  IV drug use has 
been suggested as a probable cause.

Only parties possessing medical expertise may address 
competently such a question.  It is the Board's primary role 
in this circumstance to weigh evidence and ascertain its 
probative value.  The evaluation of such evidence does not 
involve a mere numeric tabulation of those opinions favoring 
viz those against the claim.  It is 
the whole of each underlying opinion that must be examined, 
both by itself and in conjunction with other evidence.  See 
Wray v. Brown, 7 Vet. App. 488, 492-493 (1995) (Observing 
that in cases involving multiple medical opinions, each 
should be examined, analyzed and discussed for corroborative 
value, and should not be dismissed as merely "cumulative.").

The only evidence of a relationship between hepatitis C and 
service is the veteran's contentions.  The actual medical 
evidence is against the claim.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that a 
relationship exists between the disability and his service, 
cannot serve to prove that the disability for which the 
veteran claims service connection was incurred in service.  
All of the probative medical evidence is against his theory.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (only 
independent medical evidence may be considered to support 
Board findings).  In the absence of medical evidence 
establishing a relationship between the disease and service, 
the preponderance of the evidence is against the claim of 
service connection for such disability.  The benefit of the 
doubt has been considered, but there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the issue.  That doctrine is not for application in 
this case because the 



preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for hepatitis C is denied.

Service connection for polysubstance abuse is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


